To compel the dismissal of a case commenced by attachment, where both plaintiffs and defendants are non-residents of the State.
Denied April 16, 1895.
Certain property was attached in Clinton County, but relators *98insist that when the debtor is a non-resident, the creditor must be a resident of the State.
Citing, Black on Judgments, Sec. 904; Moore vs. Circuit Judge, 55 M., 84 (620); Pennoyer vs. Neff, 95, U. S., 565; Freeman vs. Alderson, 119 U. S., 185; Towle vs. Wilder, 57 Vt., 622; Great Western Ry. Co. vs. Miller, 19 M., 305; Jacobson vs. Circuit Judge, 76 M., 234 (14). See No. 342.